 Case 3:17-cv-01375-DMS-MDD Document 731 Filed 04/03/19 PageID.42090 Page 1 of 9




 1 David A. Nelson (pro hac vice)               Karen P. Hewitt (SBN 145309)
   (Ill. Bar No. 6209623)                       kphewitt@jonesday.com
 2 davenelson@quinnemanuel.com                  Randall E. Kay (SBN 149369)
   QUINN EMANUEL URQUHART                       rekay@jonesday.com
 3 & SULLIVAN, LLP                              JONES DAY
   500 West Madison St., Suite 2450             4655 Executive Drive, Suite 1500
 4 Chicago, Illinois 60661                      San Diego, California 92121
   Telephone: (312) 705-7400                    Telephone: (858) 314-1200
 5 Facsimile: (312) 705-7401                    Facsimile: (844) 345-3178
 6                                              [Additional counsel identified on
     Scott L. Watson (SBN 219147)               signature page]
 7   scottwatson@quinnemanuel.com
     QUINN EMANUEL URQUHART                     Attorneys for Plaintiff and
 8   & SULLIVAN, LLP                            Counterclaim Defendants
     865 South Figueroa Street, 10th Floor      QUALCOMM INCORPORATED
 9   Los Angeles, CA 90017                      AND
     Telephone: (213) 443-3000                  QUALCOMM TECHNOLOGIES,
10   Facsimile: (213) 443-3100                  INC.
11
12                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF CALIFORNIA
13
     QUALCOMM INCORPORATED,                  Case No. 3:17-cv-1375-DMS-MDD
14
                       Plaintiff,            QUALCOMM INCORPORATED’S
15                                           REQUEST FOR ENTRY OF
           v.                                JUDGMENT AND RESPONSE TO DKT
16                                           722 (REQUESTING SUPPLEMENTAL
                                             BRIEFING).
17 APPLE INC.,
                                             Trial Date: March 4, 2019
18                     Defendant.
19                                           Judge: Hon. Dana M. Sabraw
20 AND RELATED COUNTERCLAIMS
21
22
23
24
25
26
27
28
Case 3:17-cv-01375-DMS-MDD Document 731 Filed 04/03/19 PageID.42091 Page 2 of 9




    1         Qualcomm Incorporated (“Qualcomm”) hereby requests immediate entry of
    2 judgment on the non-severed claims, counterclaims, and defenses in the above-
    3 entitled action.
    4         I.     BACKGROUND
    5                A.        The Claims And Counterclaims On Qualcomm’s Patents
                               Were Severed For All Purposes From The Claims And
    6                          Counterclaims On Apple’s Patents
    7
              Qualcomm initiated this action on July 6, 2017, and filed an amended
    8
        Complaint on August 25, 2017, to assert infringement by Apple of U.S. Patent Nos.
    9
        8,633,936 (the “’936 Patent”), 8,698,558 (the “’558 Patent”), 8,838,949 (the “’949
   10
        Patent”), 9,535,490 (the “’490 Patent”), 9,608,675 (the “’675 Patent”). (Dkt. 1, 14.)
   11
        Thereafter, on September 26, 2017, Apple filed its Answer and Counterclaims,
   12
        which asserted defenses and counterclaims for declaratory judgment of non-
   13
        infringement and invalidity of each asserted patent. (Dkt. 25) Apple also included
   14
        counterclaims for a declaration of unenforceability of the ’558 Patent. (Id.)
   15
              Two months later (and six months after the case was first filed), Apple filed
   16
        an amended answer and counterclaims asserting eight new affirmative counts of
   17
        patent infringement. (See, e.g., Dkt. 110-1 at 5-6.) This Court found that Apple’s
   18
        late-added counterclaims for infringement did not arise from a common nucleus of
   19
        operative facts or present common issues of fact and law as the Qualcomm claims.
   20
        (Dkt. 149.) Based on its findings, on March 2, 2018, the Court severed Apple’s
   21
        infringement counterclaims and on March 8, 2018, the Court entered a separate Case
   22
        Management Order governing the severed claims. (Dkt. 153.) Since that time,
   23
        Apple’s counterclaims for infringement have been litigated independently from the
   24
        Qualcomm claims, on a different schedule, and with the expectation that they will
   25
        be tried separately.
   26
              Apple further updated its Answer and Counterclaims on May 17, 2018 to add
   27
        a defense of unenforceability based on inequitable conduct, a counterclaim for
   28
                                                   -1-
                                     QUALCOMM INCORPORATED’S REQUESTS FOR ENTRY OF JUDGMENT
                                                                  Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 731 Filed 04/03/19 PageID.42092 Page 3 of 9




    1 declaration of unenforceability, and a counterclaim for correction of inventorship
    2 relating to the ’949 Patent. (Dkt. 187.) Each of new claims and defenses arose from
    3 the same factual allegation that the inventors of the ’949 Patent allegedly failed to
    4 identify a former Apple employee, Arjuna Siva, as a named co-inventor of the
    5 patent. These defenses were rejected entirely by the jury. (Dkt. 691.)
    6               B.     All Of The Claims, Defenses, And Counterclaims On
                           Qualcomm’s Patents Have Been Adjudicated
    7
    8         Qualcomm’s infringement claims and all of Apple’s remaining defenses and

    9 related counterclaims to Qualcomm’s claims were set for trial on March 4, 2019.
   10 Prior to trial, the parties stipulated to dismissal of Qualcomm’s claims related to the
   11 ’675 Patent and Apple’s related defenses and counterclaims. (Dkt. 346.) The Court
   12 also disposed of the claims, counterclaims, and defenses relating to the ’558 Patent
                                                         1
   13 by granting summary judgment of non-infringement. (Dkt. 580.) The parties
   14 preserved and advanced their remaining claims, defenses, and counterclaims as to
   15 the ’936, ’490, and ’949 Patents in their Memorandum of Contentions, Proposed
   16 Pretrial Order, Amended Proposed Pretrial Order, Trial Briefs and Proposed Jury
   17 Instructions. (Dkt Nos. 521, 526, 553, 608, 634, 637, 638.) However, midway
   18 through trial, Apple announced that it had elected not to pursue any art-based
   19 invalidity defenses. Apple did not move to amend its pleadings or otherwise seek
   20 leave to have those claims dismissed without prejudice. As such, Apple waived its
   21 invalidity defenses (except as to inventorship of the ’949 Patent), entitling
   22 Qualcomm to judgment. (See Dkt. 685-1.)
   23
   24
          1
            As set forth in Qualcomm’s Objections to Apple’s Proposed Judgment (Dkt.
   25
      721), Apple has requested entry of judgment as to the claims and defenses relating
   26 to the ’558 Patent. Qualcomm does not object to entry of judgment as to Count 2 of
      its Complaint as well as Apple’s related defenses and Counts III and IV of its
   27
      counterclaims (relating to the ’558 Patent).
   28
                                                -2-
                                   QUALCOMM INCORPORATED’S REQUESTS FOR ENTRY OF JUDGMENT
                                                                Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 731 Filed 04/03/19 PageID.42093 Page 4 of 9




    1          On March 15, 2019, the jury returned a verdict finding that Apple infringed
    2 the asserted claims of the ’936, ’490, and ’949 Patents and awarding Qualcomm
    3 $31.6 million in past damages. (Dkt. 691.) The jury also expressly found that
    4 Apple had failed to prove “by clear and convincing evidence that the ’949 Patent . . .
    5 fail[s] to meet the requirement to name all actual inventors.” (Id.) The parties
    6 submitted competing, proposed judgments on March 19 and 21. (Dkt. 716, 718.)
    7          The only claims left to be tried are Apple’s severed counterclaims for
    8 infringement of Apple patents (and Qualcomm’s related declaratory judgment
    9 counterclaims). That separate set of claims is scheduled to be tried before this Court
   10 starting on July 15, 2019.
   11          II.   ARGUMENT
   12                A.    Judgment Should Be Entered On The Qualcomm Patent
                           Claims Under Rule 54(a)
   13
   14          Judgment should be entered in accordance with Qualcomm’s proposed
                          2
   15 judgment (Dkt. 716). The jury verdict is dispositive on all non-severed claims,
   16 counterclaims, and defenses (collectively “Qualcomm Patent Claims”). There are
   17 no further issues to be tried or decided on these claims other than post-judgment
   18 remedies including costs, fees, ongoing royalties, etc. Thus, partial judgment under
   19 Rule 54(b) is not necessary. For example, in Multimedia Patent Trust v. Apple Inc.,
   20 Case No. 10-cv-2618-H, 2013 WL 12094820 (S.D. Cal. Feb. 6, 2013), the Court
   21 found “no need to enter a Rule 54(b) judgment with respect to” all claims presented
   22 to the jury or waived at trial, and thus entered a complete final judgment even while
   23 “sever[ing]” other potential infringement claims. Id. at *2 & n.3. Here, as in
   24 Multimedia Trust, final judgment will “terminate the litigation between the parties
   25
   26
           2
             Qualcomm does not oppose entry of judgment as to the ’558 claims, defenses,
   27
        and counterclaims. See Dkt. 721; see also Fn. 1 supra.
   28
                                                  -3-
                                   QUALCOMM INCORPORATED’S REQUESTS FOR ENTRY OF JUDGMENT
                                                                Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 731 Filed 04/03/19 PageID.42094 Page 5 of 9




    1 on the merits of the case and leave nothing to be done but to enforce by execution
    2 what has been determined,” making it appropriate. Id. at *2.
    3                B.    If The Court Deems Any Judgment To Be Partial, There Is
                           No Just Reason To Delay Entry Of Judgment
    4
    5          Even if the Court determines that Federal Rule of Civil Procedure 54(b)
              3
    6 applies, this Court should direct entry of final judgment as to the Qualcomm Patent
    7 Claims because there is no just reason for delay. 23AndMe, Inc. v. Ancenstry.com
    8 DNA, LLC, No. 18-cv-2791, 2018 WL 5793473, at * 2 (N.D. Cal. Nov. 2, 2018). It
    9 is undisputed that the Qualcomm Patent Claims have been finally adjudicated –
   10 whether by dismissal, waiver, or final jury verdict. Indeed both parties have
   11 proposed entry of judgment and submitted competing forms for that purpose to this
   12 Court. All that remains to be tried are Apple’s severed counterclaims for patent
   13 infringement and Qualcomm’s related defenses and counterclaims (“Apple Patent
   14 Claims”), which the Court ordered would not be tried together with the Qualcomm
   15 Patent Claims precisely because they present different issues based on different
   16 operative facts. (Dkt. 153.) The products-at-issue, patents-in-suit, claimed
   17 technologies, defenses, and damages theories are all distinct – indeed, there is very
   18 little overlap in the witnesses or relevant evidence between the cases.
   19         In light of the discrete facts and issues presented, immediate judgment is

   20 appropriate. The Supreme Court has held that if “the nature of the claims are such
   21 that no appellate court would have to decide the same issues more than once even if
   22 there were subsequent appeals” then entry of judgment pursuant to Federal Rule of
   23 Civil Procedure 54(b) is in the interests of justice. Curtiss-Wright Corp. v. Gen.
   24 Elec. Co., 446 U.S. 1, 10 (1980). That is the case here. The infringement and
   25 invalidity contentions across the two severed groups of patents are distinct and raise
   26
           3
              While this Court severed Apple Offensive Claims, it did so without assigning
   27
        a separate case number to the severed claims.
   28
                                                 -4-
                                   QUALCOMM INCORPORATED’S REQUESTS FOR ENTRY OF JUDGMENT
                                                                Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 731 Filed 04/03/19 PageID.42095 Page 6 of 9




    1 no risk of duplicative judicial review or concern that “review of the adjudicated
    2 claims would not be mooted by any future developments.” Morrison-Knudsen Co,
    3 Inc. v. Archer, 655 F2d 962, 965 (9th Cir. 1981) (quoting Curtiss-Wright, 446 U.S.
    4 at 5-6). The Qualcomm Patent Claims are ripe for any further review, and there is
    5 no just cause to delay that process on the basis that an entirely separate set of claims,
    6 related only by the identity of the parties, has yet to reach a trial that will shed no
    7 further light on the adjudicated claims here. See Wood v. GCC Bend LLC, 422 F.3d
    8 873, 880 (9th Cir. 2005) (“[O]ur court has previously embraced a ‘more pragmatic
    9 approach focusing on severability and efficient judicial administration’” to the
   10 application of Rule 54(b).) (quoting Continental Airlines, Inc. v. Goodyear Tire &
   11 Rubber Co., 819 F.2d 1519, 1525 (9th Cir. 1987)).
   12         The paramount consideration of a “just, speedy, and inexpensive
   13 determination of each action” favors immediate entry of judgment on the Qualcomm
   14 Patent Claims in order to afford Qualcomm prompt relief for its ongoing injuries
   15 caused by Apple’s unmitigated infringement of the asserted patents as well as to
   16 give Qualcomm a right to appeal the rulings against the ’558 Patent. See, e.g.,
   17 23andMe, 2018 WL 5793473, at *2 (finding that delay in entry of judgment would
   18 impose unnecessary hardship by preventing prompt appeal of invalidity
   19 determination). As there is no judicial inefficiency imposed by immediate entry of
   20 judgment, the calculus imposed by Federal Rule of Civil Procedure 54(b) weighs
   21 decisively in favor of entry of judgment.
   22         III.   CONCLUSION
   23         For the foregoing reasons, Qualcomm respectfully requests that the Court
   24 immediately enter its proposed judgment following the jury’s verdict (Dkt. 718).
   25
   26
   27
   28
                                                   -5-
                                   QUALCOMM INCORPORATED’S REQUESTS FOR ENTRY OF JUDGMENT
                                                                Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 731 Filed 04/03/19 PageID.42096 Page 7 of 9




    1 DATED: April 3, 2019                  Respectfully Submitted,
    2
    3                                    By /s/ Michelle Ann Clark
    4
                                            QUINN EMANUEL URQUHART &
    5                                       SULLIVAN, LLP
                                            David A. Nelson (pro hac vice)
    6                                       (Ill. Bar No. 6209623)
                                            davenelson@quinnemanuel.com
    7                                       Nathan A. Hamstra (pro hac vice)
                                            (Ill. Bar No. 6286325)
    8                                       nathanhamstra@quinnemanuel.com
                                            500 West Madison St., Suite 2450
    9                                       Chicago, Illinois 60661
                                            Telephone: (312) 705-7400
   10                                       Facsimile: (312) 705-7401
   11                                       Scott L. Watson (SBN 219147)
                                            scottwatson@quinnemanuel.com
   12                                       Valerie A. Lozano (SBN 260020)
                                            valerielozano@quinnemanuel.com
   13                                       Patrick T. Schmidt (SBN 274777)
                                            patrickschmidt@quinnemanuel.com
   14                                       865 South Figueroa Street, 10th Floor
                                            Los Angeles, CA 90017
   15                                       Telephone: (213) 443-3000
                                            Facsimile: (213) 443-3100
   16
                                            Richard W. Erwine (pro hac vice)
   17                                       (N.Y. Bar No. 2753929)
                                            richarderwine@quinnemanuel.com
   18                                       Alexander Rudis (pro hac vice)
                                            (N.Y. Bar No. 4232591)
   19                                       alexanderrudis@quinnemanuel.com
                                            51 Madison Avenue, 22nd Floor
   20                                       New York, NY 10010
                                            Telephone: (212) 849-7000
   21                                       Facsimile: (212) 849-7100
   22                                       Sean S. Pak (SBN 219032)
   23                                       seanpak@quinnemanuel.com
                                            Michelle A. Clark (SBN 243777)
   24                                       michelleclark@quinnemanuel.com
                                            50 California Street, 22nd Floor
   25                                       San Francisco, CA 94111
                                            Telephone: (415) 875-6600
   26                                       Facsimile: (415) 875-6700

   27
   28
                                             -6-
                               QUALCOMM INCORPORATED’S REQUESTS FOR ENTRY OF JUDGMENT
                                                            Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 731 Filed 04/03/19 PageID.42097 Page 8 of 9




    1                                       JONES DAY
                                            Karen P. Hewitt (SBN 145309)
    2                                       kphewitt@jonesday.com
                                            Randall E. Kay (SBN 149369)
    3                                       rekay@jonesday.com
                                            John D. Kinton (SBN 203250)
    4                                       jkinton@jonesday.com
                                            Kelly V. O’Donnell (SBN 257266)
    5                                       kodonnell@jonesday.com
                                            4655 Executive Drive, Suite 1500
    6                                       San Diego, California 92121
                                            Telephone: (858) 314-1200
    7                                       Facsimile: (858) 345-3178
    8                                       Attorneys for Plaintiff and
                                            Counterclaim Defendants
    9                                       QUALCOMM INCORPORATED and
                                            QUALCOMM TECHNOLOGIES, INC.
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                             -7-
                               QUALCOMM INCORPORATED’S REQUESTS FOR ENTRY OF JUDGMENT
                                                            Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 731 Filed 04/03/19 PageID.42098 Page 9 of 9




    1                           CERTIFICATE OF SERVICE
    2        The undersigned hereby certifies that a true and correct copy of the above and
    3 foregoing document has been served on April 3, 2019 to all counsel of record who
    4 are deemed to have consented to electronic service via the Court’s CM/ECF system
    5 per Civil Local Rule 5.4. Any other counsel of record will be served by electronic
    6 mail, facsimile and/or overnight delivery.
    7        Executed on April 3, 2019 at San Francisco, California.
    8
    9                                     /s/ Michelle Ann Clark
   10                                        Michelle Ann Clark
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                   -8-
                                 QUALCOMM INCORPORATED’S REQUESTS FOR ENTRY OF JUDGMENT
                                                              Case No. 3:17-cv-1375-DMS-MDD
